DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-8 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,820,144.  Although the conflicting claims are not identical, they are not patentably distinct from each other because Independent claim 1 of the present of application are broader in scope and thus encompass the subject matter already claimed in allowed US patent application 16/717091 (Subject to be published as US Patent No: 10,820,144 on Oct. 27, 2020).
.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-6, 8 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Sayed (US Pub No. 2012/0270563).
Claim 1, Sayed discloses a computer implemented method of presenting message content as visually augmented reality content on a display of a user device, the display also presenting real-time video captured by a camera or the display being a transparent display, the method comprising: for message content associated with multiple locations (par [0017-0019, 0056] “providing message content associated with two locations wherein the system can be configured so that the same user can send the  same message to multiple locations at the same time”), identifying a location closest to the user device (par [0094] “ disclosed identifying a location closest to the user device, for example the user has specified that the message may be seen from a viewing radius of 20 kilometers from the downtown Paris location, but only users physically located within 500 meters of the geolocation may reply.  As a result, with these settings, a second user (402) using a device from a downtown Paris location may view and reply to this message thread.  However a third user (404), even though nearby (here a Paris suburb) may read the message”); sending to the user device a notification identifying said closest location (par [0056-0057]); displaying said closest location on said display (par [0012, 0056, 0070] “multiple entries may be displayed on the same screen which certain location based rules for viewing and responding to 
Claim 2, Sayed further discloses a computer implemented method according to claim 1, wherein said step of displaying said closest location on said display comprises presenting the received message notification as visually augmented reality on said display such that the received message notification appears overlaid on a captured video image or a real view behind a transparent display (par [0080, 0083, 0123]). 
Claim 3, Sayed further discloses a method according to claim 1 and comprising, for said message content, defining a message appearing time such that message content sent to the user device is only available to the device after the appearing time (par [0056, 0065, 0119]).
Claim 4, Sayed further discloses a method according to claim 1 and comprising, for said message content, defining a message disappearing time such that message content sent to the user device is only available to the device prior to the disappearing time (par [0011, 0056, 0065, 0119]).

Claim 6, Sayed further discloses a method according to claim 1, wherein said steps of identifying a location closest to the user device, sending to the user device a notification identifying said closest location, and sending said message content to the user device, are carried out by a server or servers (par [0066-0068]). 
Claim 8, Sayed further discloses a method according to claim 1, wherein said steps of sending to the user device a notification identifying said closest location and sending said message content to the user device are carried out substantially concurrently, and said step of making a determination that the user device is present at or near said closest location is carried out at the user device (par [0012, 0021, 0091, 0098]).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Feldman (US Pub No. 2015/0334077) discloses map-based remarks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920.  The examiner can normally be reached on 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUOC H DOAN/Primary Examiner, Art Unit 2646